Citation Nr: 0622697	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  05-04 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for osteoarthritis of both 
glenohumeral joints.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1959 to March 
1963.  This case comes to the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision.


FINDING OF FACT

Osteoarthritis of the glenohumeral joints was not present in 
service; was not objectively manifested for several decades 
after service; and is not otherwise shown to be related to 
service.


CONCLUSION OF LAW

Osteoarthritis of the glenohumeral joints was not incurred in 
or aggravated during active military service.  38 U.S.C.A. 
§ 1110, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303, 3.309 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA is required to notify the veteran of: 1) the information 
and evidence needed to substantiate and complete his claim; 
2) what part of that evidence he is responsible for 
providing; 3) what part of that evidence VA will attempt to 
obtain for him; and 4) the need to send the RO any additional 
evidence that pertains to his claim.  38 C.F.R. § 3.159.  In 
a letter sent in May 2003, VA informed the veteran of the 
first three elements.  In a letter sent in April 2005, VA 
informed the veteran of all four elements.  While this notice 
letter was sent after initial adjudication by the RO, the 
veteran was not prejudiced because he was effectively 
notified of the need to provide "any evidence in [his] 
possession that pertains" to his claim.  The May 2003 letter 
informed him that additional information or evidence was 
needed to support his claim and asked him to send the 
information or evidence to the RO.  In addition, a January 
2005 statement of the case contained the complete text of 
38 C.F.R. § 3.159(b)(1) which includes the language "any 
evidence in the claimant's possession."  Under these 
circumstances, the veteran has been adequately informed of 
the need to submit relevant evidence in his possession.

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  Here, the RO obtained the 
veteran's service medical records, private medical records 
and VA treatment records.  VA is not required to obtain an 
additional medical opinion in this case because, as detailed 
in the discussion below, there is no evidence of an in-
service disease or injury related to his current bilateral 
shoulder condition.  See 38 C.F.R. § 3.159(c)(4).

The applicable duties to notify and assist have been 
substantially met by VA and there are no areas in which 
further development may be fruitful.  Therefore, the veteran 
is not prejudiced by the Board's adjudication of his claim.

II.  Claim for Service Connection

Service connection will be granted if the veteran suffers 
from a disability resulting from an injury suffered or 
disease contracted in service.  38 U.S.C.A. § 1110, 38 C.F.R. 
§ 3.303.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  To 
establish service connection, there must be: 1) a medical 
diagnosis of a current disability; 2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and 3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App.247, 253 (1999).

Service connection may also be granted for a chronic disease 
as listed under 38 C.F.R. § 3.309(a), to include arthritis.  
Under this regulation, the veteran is presumed to have had an 
in-service occurrence of injury or disease if the veteran 
displays symptoms of a chronic condition to a degree of ten 
percent or more within one year of discharge.  The 
presumption applies even if there is not otherwise evidence 
that the disease was incurred in or aggravated by service.  

In adjudicating a claim, the Board determines whether 1) the 
weight of the evidence supports the claim or, 2) the weight 
of the positive evidence in favor of the claim is in relative 
balance with the weight of the negative evidence against the 
claim.  The appellant prevails in either of those two events.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The veteran claims that he sustained shoulder injuries while 
playing football during service, which were treated by the 
team trainer.  He declares that he continued playing 
football, but that the initial injury was aggravated by 
constant arm movement while in service and by not seeking 
further treatment.  The veteran submitted no other lay 
statements corroborating this testimony and his service 
medical records contain no indication that the veteran sought 
treatment for in-service shoulder pain or injury.  During his 
December 1961 separation examination, the veteran denied any 
history of shoulder pain and his upper extremities (including 
shoulders) were noted to be normal.  There is, therefore, no 
evidence other than the veteran's own statements of in-
service shoulder injury.

After his discharge from service, the private medical records 
in the claims file show no treatment of shoulder pain until 
January 2003, 41 years after discharge, at which time he was 
scheduled for an orthopedic consultation.  At the April 2003 
orthopedic consultation, the veteran was diagnosed as having 
moderately advanced glenohumeral arthritis and he noted past 
injections for shoulder pain in his medical history.  From 
that time forward to April 2004, the claims file indicates 
the veteran sought continued treatment for his shoulder 
condition from both VA treatment facilities and private 
physicians.  Finally, in April 2004, a private physician 
opined that his current shoulder condition could be related 
to an in-service football injury.  The Board notes that it is 
not bound by a medical opinion based solely upon an 
unsubstantiated history as related by the veteran.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

While the veteran indicated in a March 2004 RO local hearing 
that he first sought treatment for his shoulders in the 
1970s, at least ten years after service, there is no evidence 
of continuity of symptomatology in the claims file.  Indeed, 
the only medical records associated with the claims file 
prior to the initial VA orthopedic consultation in April 2003 
are from 1981-1982 and indicate treatment for a knee 
condition.

Similarly, the presumption of chronic diseases will not apply 
in this case because there is no medical evidence that the 
veteran displayed symptoms of arthritis within one year of 
his 1962 discharge from service.  There is no statutory or 
regulatory provision to allow for an extension of a 
presumptive period.

The Board has considered the veteran's statement submitted in 
support of his argument that his current shoulder condition 
is related to active service.  Although lay evidence is 
acceptable to prove the occurrence of an injury during active 
service or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  As the 
preponderance of the evidence is against the veteran's claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for osteoarthritis of both glenohumeral 
joints is denied.


____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


